DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1, 3 and 5-8 are pending in the application.  Claims 2 and 4 have been cancelled.
Amendments to claims 1, 3 and 5-6, and new claims 7-8, filed on 10/26/2020, have been entered in the above-identified application.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5, and their dependent claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “an unwoven fabric,” which is unclear because only features of woven fabrics are described.  For the purpose of examination, the limitation is interpreted as including woven fabrics. 
Claim 1 recites the limitation “each of the first binding warp and a second binding warp…” (emphasis added) in lines 12-13 of the claims (marked-up copy).  It is unclear if “a 
Claim 1 recites the limitations “when the each of the first and second binding warps is arranged above one of the upper surface side wefts,” and “when the each of the first and second binding warps is arranged below one of the lower surface side wefts.”  It is unclear if these limitations require both a first binding warp arranged above one of the upper surface side wefts and a second binding warp arranged below one of the upper surface side wefts (e.g. in tandem).  For the purpose of examination, the limitations are interpreted as being met when the first and second bonding warps are considered individually (e.g. when the each of the first or second binding warps is arranged above one of the upper surface side wefts).
Claim 5 recites the limitation “according to claim 1, one of the four sets…” which is unclear.  For the purpose of examination the claim is interpreted as meaning “according to claim 1, wherein one of the four sets….”


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-6 and 7-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Egawa et al. (WO2015132867 A1, wherein US 2016/0369432 A1 is used as an English translation). 

Regarding claim 1, Egawa et al. (“Egawa”) teaches an industrial two-layered fabric that has an upper surface side fabric containing at least an upper surface side warp and at least an first pair of warps in which the upper surface side warp and the lower surface side warp are vertically arranged (a second pair of warps as claimed), at least second pair of warps in which the upper surface side binding yarn functioning as a binding yarn and the lower surface side binding yarn functioning as a binding yarn are vertically arranged (a first pair of wefts as claimed), and at least third pair of warps in which two upper surface side warps are adjacently arranged (a third pair of warps as claimed) (Abstract).  

With regard to the claimed limitation of “a minimum repeated unit,” Egawa teaches wherein a complete structure of the industrial two-layered fabric is formed by sixteen warps in which four sets of the first pair of warps (a second pair of warps as claimed), two sets of the second pair of warps (a first pair of wefts as claimed) and two sets of the third pair of binding yarns warps (a third pair of warps as claimed) are included ([0022] and claim 6).  Egawa also teaches examples that can be seen as comprising four upper surface side wefts and four lower surface side wefts (e.g. not counting auxiliary wefts in the center of the fabric) (see Figs. 2 and 4).  

In the alternative, in the event that the auxiliary yarns are considered to be upper surface side wefts or lower surface side wefts as claimed, the examiner notes that Egawa more broadly teaches that the fabric contains at least an upper side weft, at least a lower surface side weft, and at least an auxiliary weft (Abstract).  Thus, Egawa teaches ranges that overlap with the claimed limitations.  It is the position of the Office that the prior art discloses the claimed range with sufficient specificity so as to constitute anticipation of the claimed range. See MPEP 2131.03.  Alternatively, it is the position of the Office that in the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claim 5, Egawa teaches wherein at least a portion of or all of said first pair of warps is formed by carbon line ([0019] and claim 3).

Regarding claim 6, Egawa teaches wherein a structure of each of the upper and lower surface side fabrics is constituted by a plain weaving ([0018] and claim 2).

Regarding claims 7-8, Egawa teaches the industrial two-layered fabric containing auxiliary wefts (see Abstract and Figs. 2 and 4).  The examiner notes that the auxiliary wefts can be considered to be upper surface side wefts and lower surface side wefts as claimed (e.g. the auxiliary wefts can be considered to be part of an upper surface side layer or a lower surface side layer as claimed).  Thus, Egawa teaches examples that meet the claimed limitations (see Abstract or Figs. 2 or 4).  



Claim Rejections - 35 USC § 103

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (WO2015132867 A1, wherein US 2016/0369432 A1 is used as an English translation), as applied to claim 1 above, in view of Trokhan et al. (US Patent No. 5,334,289). 

Regarding claim 3, Egawa remains as applied above.

Egawa does not explicitly disclose wherein the diameters of the warps constituting said first pair of warps, said second pair of warps, and said third pair of warps are between 0.30mm 

However, Trokhan teaches a papermaking belt that may comprise a multilayer woven fabric (Abstract and col. 16 lines 3-13).  Trokhan teaches that, for yarns having round cross-sections, a preferred range of yarn diameters is from about 0.10 mm to about 0.30 mm, and that depending on the application, larger diameter yarns may also be used (col. 20 lines 21-47). Trokhan teaches that yarns having the same cross-sectional dimensions can be used in all of the layers or yarn systems, or the size of the yarns in the different layers and yarn systems can vary (same paragraph).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the warps and wefts of Egawa with diameters of from about 0.10 mm to about 0.30 mm, or with larger diameter yarns, in order to obtain reinforcing multilayer woven fabrics for use in applications such as papermaking belts in which high permeability is desirable (Abstract, col. 13 lines 27-49, col. 16 lines 3-13, col. 17 lines 3-21, and col. 20 lines 21-47).

Response to Arguments

Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 

Applicant contends that Egawa et al. does not disclose "a minimum repeated unit of the two-layer fabric consists of sixteen warps of the upper surface side warps and lower surface side warps and eight wefts of the upper surface side wefts and the lower surface side wefts, the sixteen warps consist of two sets of the first pairs of warps, four sets of the second pairs of warps and two sets of the third pairs of warps."
Regarding this contention, the examiner notes Egawa teaches that the fabric is formed by sixteen warps in which four sets of the first pair of warps (a second pair of warps as claimed), two sets of the second pair of warps (a first pair of wefts as claimed) and two sets of the third pair of binding yarns warps (a third pair of warps as claimed) are included ([0022] and claim 6). 

With regard to the claimed limitation of “eight wefts of the upper surface side wefts and the lower surface side wefts,” Egawa examples can be seen as comprising four upper surface side wefts and four lower surface side wefts (e.g., not counting auxiliary wefts in the center of the fabric) (see Figs. 2 and 4).  In the alternative, in the event that the auxiliary yarns are considered to be upper surface side wefts or lower surface side wefts, the examiner notes that Egawa’s written description is not limited to the minimum number of wefts shown in the Figures, but instead Egawa more broadly teaches that the fabric contains at least an upper side weft, at least a lower surface side weft, and at least an auxiliary weft (Abstract).  Thus, in the examiner’s view, Egawa’s disclosure overlaps with the claimed limitations.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        /ELIZABETH C IMANI/Primary Examiner, Art Unit 1789